Exhibit 10.16

Execution Copy

Avista Corporation

Executive Deferral Plan

(2011 Component)

Effective February 4, 2011



--------------------------------------------------------------------------------

Avista Corporation

Executive Deferral Plan

(2011 Component)

 

 

TABLE OF CONTENTS

 

          Page  

PURPOSE

     1    ARTICLE 1. DEFINITIONS      1    ARTICLE 2. SELECTION, ENROLLMENT,
ELIGIBILITY      6   

2.1

   Selection by Committee      6   

2.2

   Enrollment Requirements      6   

2.3

   Eligibility; Commencement of Participation      6   

ARTICLE 3. DEFERRAL COMMITMENTS/EMPLOYER MATCHING/CREDITING/TAXES

     7   

3.1

   Minimum Deferrals      7   

3.2

   Maximum Deferrals      7   

3.3

   Election to Defer      7   

3.4

   Withholding of Annual Deferral Amounts      8   

3.5

   Annual Employer Matching Amount      8   

3.6

   Vesting      8   

3.7

   Crediting/Debiting of Account Balances      8   

3.8

   FICA and Other Taxes      10   

3.9

   Distributions      10   

ARTICLE 4. PAYOUT AT A SPECIFIED TIME

     10   

4.1

   Payout at a Specified Time      10   

4.2

   Other Benefits Take Precedence Over Payout at a Specified Time      11   

ARTICLE 5. BENEFIT AT TERMINATION OF EMPLOYMENT

     11   

5.1

   Benefit At Termination of Employment      11   

5.2

   Payment of Termination Benefit      11   

5.3

   Death Prior to Complete Payment of Termination Benefit      12   

ARTICLE 6. PRE-TERMINATION SURVIVOR BENEFIT

     12   

6.1

   Pre-Termination Survivor Benefit      12   

6.2

   Payment of Pre-Termination Survivor Benefit      12   

 

-i-



--------------------------------------------------------------------------------

Avista Corporation

2011 Executive Deferral Plan

 

 

 

 

ARTICLE 7. BENEFICIARY DESIGNATION      13   

7.1

   Beneficiary      13   

7.2

   Beneficiary Designation; Change; Spousal Consent      13   

7.3

   Acknowledgment      13   

7.4

   No Beneficiary Designation      13   

7.5

   Doubt as to Beneficiary      13   

7.6

   Discharge of Obligations      13    ARTICLE 8. TERMINATION, AMENDMENT OR
MODIFICATION      14   

8.1

   Termination      14   

8.2

   Amendment      14   

8.3

   Effect of Payment      14    ARTICLE 9. ADMINISTRATION      14   

9.1

   Duties      14   

9.2

   Administration Upon Change In Control      15   

9.3

   Agents      15   

9.4

   Binding Effect of Decisions      15   

9.5

   Indemnity of Committee      15   

9.6

   Employer Information      16    ARTICLE 10. OTHER BENEFITS AND AGREEMENTS   
  16    ARTICLE 11. CLAIMS PROCEDURES      16   

11.1

   Presentation of Claim      16   

11.2

   Notification of Decision      16   

11.3

   Review of a Denied Claim      17   

11.4

   Decision on Review      17   

11.5

   Legal Action      17    ARTICLE 12. TRUST      17   

12.1

   Establishment of the Trust      17   

12.2

   Interrelationship of the Plan and the Trust      18   

12.3

   Distributions From the Trust      18    ARTICLE 13. MISCELLANEOUS      18   

13.1

   Status of Plan      18   

13.2

   Unsecured General Creditor      18   

13.3

   Employer’s Liability      18   

 

-2-



--------------------------------------------------------------------------------

Avista Corporation

2011 Executive Deferral Plan

 

 

 

 

13.4

   Nonassignability      18   

13.5

   Not a Contract of Employment      19   

13.6

   Furnishing Information      19   

13.7

   Terms      19   

13.8

   Captions      19   

13.9

   Governing Law      19   

13.10

   Notice      19   

13.11

   Successors      20   

13.12

   Spouse’s Interest      20   

13.13

   Validity      20   

13.14

   Incompetent      20   

13.15

   Payment On Earlier Payment Date      20   

 

-3-



--------------------------------------------------------------------------------

AVISTA CORPORATION

EXECUTIVE DEFERRAL PLAN

(2011 Component)

Effective February 4, 2011

Purpose

The purpose of this Plan, effective February 4, 2011, is to provide specified
benefits to a select group of management and highly compensated Employees who
contribute materially to the continued growth, development and future business
success of Avista Corporation, a Washington corporation, and its affiliates, if
any, that sponsor this Plan. This Plan is a component of the Avista Corporation
Executive Deferral Plan and shall be unfunded for tax purposes and for purposes
of Title I of ERISA.

ARTICLE 1.

DEFINITIONS

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance and
(ii) the Employer Matching Account balance. The Account Balance, and each other
specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

 

1.2 “Annual Employer Matching Amount” for any one Plan Year shall be the amount
determined in accordance with Section 3.5.

 

1.3 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary and/or Annual Short Term Incentive Award Amount that a Participant
elects to have, and is deferred, in accordance with Article 3, for any one Plan
Year. In the event of a Participant’s death or other Separation from Service
prior to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.

 

1.4 “Annual Installment Method” shall be an annual installment form of payment
over the number of years selected by the Participant in accordance with this
Plan, calculated as follows: (a) during the Plan Year in which such payments
begin, each payment shall equal the Account Balance to be distributed under the
Annual Installment Method divided by the total number of installment payments to
be made; and (b) during the remaining benefit payment period, the amount of each
installment to be paid during each such subsequent Plan Year shall equal the
remaining Account Balance as of December 31 of the prior year divided by the
number of installment payments to be made in and after such subsequent Plan
Year. Notwithstanding the foregoing, the final installment shall be the
Participant’s Account Balance as of the date of payment.

 

1.5 “Annual Short Term Incentive Award” shall mean any cash compensation, in
addition to Base Annual Salary, relating to services performed during any
calendar year, whether or not paid in such calendar year or included on the
Federal Income Tax Form W-2 for such calendar year, payable to a Participant as
an Employee under any Employer’s annual short term incentive program.

 

-1-



--------------------------------------------------------------------------------

1.6 “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Annual Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

 

1.7 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 7, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.8 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.9 “Board” shall mean the board of directors of the Company.

 

1.10 “Change of Control” shall mean:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 1.10; or

 

  (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors, or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board; or

 

-2-



--------------------------------------------------------------------------------

  (c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

1.11 “Claimant” shall have the meaning set forth in Section 11.1.

 

1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.13 “Committee” shall mean the committee described in Article 9 and known as
the Benefit Plans Administrative Committee.

 

1.14 “Company” shall mean Avista Corporation, a Washington corporation, and any
business which assumes the obligations of the Company hereunder.

 

1.15 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

 

-3-



--------------------------------------------------------------------------------

1.16 “Disability” shall mean that a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering Employees.

 

1.17 “Distribution Election Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to elect the form and timing of distributions to the Participant under
the Plan.

 

1.18 “Employee” shall mean an employee and executive officer of the Employer who
is a member in the Funded Pension Plan and who first becomes an executive
officer of the Employer after February 3, 2011.

 

1.19 “Employer(s)” shall mean the Company and/or any other Related Employer (now
in existence or hereafter formed or acquired) that participates in the Plan with
respect to its Employees.

 

1.20 “Employer Matching Account” shall mean (i) the sum of all of a
Participant’s Annual Employer Matching Amounts, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Employer Matching Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Employer Matching Account.

 

1.21 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.22 “401(k) Plan” shall be The Investment and Employee Stock Ownership Plan of
Avista Corporation, as amended from time to time.

 

1.23 “LTIPs” shall mean either the Company’s Long Term Incentive Plan or the
2000 Non-Officer Employee Long Term Incentive Plan.

 

1.24 “Monthly Installment Method” shall be a monthly installment form of payment
over the number of months selected by the Participant in accordance with this
Plan, calculated as follows: (a) during the Plan Year in which such payments
begin, each payment shall equal the Account Balance to be distributed under the
Monthly Installment Method divided by the total number of installment payments
to be made; and (b) during the remaining benefit payment period, the amount of
each installment to be paid during each such subsequent Plan Year shall equal
the remaining Account Balance as of December 31 of the immediately preceding
Plan Year divided by the number of installment payments to be made in and after
such subsequent Plan Year. Notwithstanding the foregoing, the final installment
shall be the Participant’s Account Balance as of the date of payment.

 

1.25 “Participant” shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs a deferral
election form, (iv) whose signed deferral election form is accepted by the
Committee, (v) who commences participation in the Plan, and (vi) whose deferral
election form has not terminated. A spouse or former spouse of a Participant
shall not be treated as a Participant in the Plan or have an account balance
under the Plan, even if he or she has an interest in the Participant’s benefits
under the Plan as a result of applicable law or property settlements resulting
from legal separation or divorce.

 

-4-



--------------------------------------------------------------------------------

1.26 “Payout at a Specified Time” shall mean the payout set forth in
Section 4.1.

 

1.27 “Plan” shall mean the Company’s Executive Deferral Plan (2011 Component),
which shall be evidenced by this document and by each Participant’s deferral
election form, as they may be amended from time to time. The Plan is a component
of the Avista Corporation Executive Deferral Plan and governs deferrals under
such plan that are made with respect to Base Annual Salary and Annual Short Term
Incentive Awards that are earned on or after February 4, 2011 with respect to an
Employee.

 

1.28 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through the last day of December of the same calendar year.

 

1.29 “Pre-Termination Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.30 “Related Employer” shall mean a corporation which is a member of the same
controlled group of corporations (as defined in Code Section 414(b)) as the
Company and a trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with the Company.

 

1.31 “Separation from Service” shall mean that an Employee has died, retired or
otherwise has incurred a termination of employment. An Employee will not incur a
Separation from Service while he is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the individual retains a right to reemployment under an
applicable statute or contract. A leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform services. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Employee to
be unable to perform the duties of his position of employment or any
substantially similar position of employment, a 29 month period of absence is
substituted for such six month period.

“Termination of employment” means that it is reasonably anticipated based on the
facts and circumstances that an Employee will perform no further services after
a certain date or that the level of bona fide services he would perform after
such date would permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36 month
period (or the full period of services if the Employee has been providing
services for less than 36 months). An Employee shall incur a Separation from
Service when the level of bona fide services performed decreases to a level
equal to 20 percent or less of the average level of services performed by him
during the immediately preceding 36 month period.

 

1.32 “Stock” shall mean Avista Corporation common stock, zero par value, or any
other equity securities of the Company designated by the Committee.

 

-5-



--------------------------------------------------------------------------------

1.33 “Survivor Benefit Payment Election Form” shall mean the form established
from time to time by the Committee that a Participant completes, signs and
returns to the Committee to elect the form of payment to his or her Beneficiary
in the event of his or her death under Article 6.

 

1.34 “Termination Benefit” shall mean the benefit set forth in Article 5.

 

1.35 “Trust” shall mean one or more trusts established pursuant to that certain
Master Trust Agreement, effective as of March 1, 2000 between the Company and
the trustee named therein, as amended from time to time.

 

1.36 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. Any partial year of employment shall not be
counted.

ARTICLE 2.

SELECTION, ENROLLMENT, ELIGIBILITY

 

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of the Employers, as
determined by the Committee in its sole discretion. From that group, the
Committee shall select, in its sole discretion, Employees to participate in the
Plan.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee a deferral election
form, a Distribution Election Form and a Beneficiary Designation Form, all
within 30 days after he or she is selected to participate in the Plan. An
Employee may not elect to participate in the Plan within the 30 day period
described above if on the date he or she becomes eligible to participate he or
she already participates in another non-qualified elective “account balance
plan” of the Employer (as such term is defined in Treasury Regulation
Section 1.409A-1(c)(2)(i)(A), other than a plan described in Treasury Regulation
Sections 1.409A-1(c)(2)(i)(D), (E), (F), (G) or (H) relating to separation pay
plans, rights to in-kind benefits or reimbursements, split dollar life insurance
arrangements, modified foreign earned income, and stock rights). In such case,
the Employee may enroll in the Plan for the next following Plan Year. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

 

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the first day of the month following the month in
which the Employee completes all enrollment requirements. If an Employee fails
to meet all such requirements within the period required, in accordance with
Section 2.2, that Employee shall not be eligible to participate in the Plan
until the first day of the Plan Year following the delivery to and acceptance by
the Committee of the required documents.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 3.

DEFERRAL COMMITMENTS/EMPLOYER MATCHING/CREDITING/TAXES

 

3.1 Minimum Deferrals. Prior to each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Annual Salary and/or Annual
Short Term Incentive Award in the following minimum amounts for each deferral
elected:

 

Deferral

   Minimum Amount  

Base Annual Salary

   $ 2,000   

Annual Short Term Incentive Award

   $ 2,000   

If an election is made for less than stated minimum amounts, or if no election
is made, the amount deferred shall be zero.

 

3.2 Maximum Deferrals. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Annual Salary and/or Annual Short Term
Incentive Award up to the following maximum percentages for each deferral
elected:

 

Deferral

   Maximum Amount  

Base Annual Salary

     75 % 

Annual Short Term Incentive Award

     100 % 

Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount, with
respect to Base Annual Salary and/or Annual Short Term Incentive Award shall be
limited to the amount of compensation paid for services to be performed
subsequent to the date the Participant submits a deferral election to the
Committee for acceptance.

 

3.3 Election to Defer.

 

  (a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan. For the election to be valid, the election must be completed in
writing and signed by the Participant, timely delivered to the Committee (in
accordance with Section 2.2 above) and accepted by the Committee. In the case of
compensation that is earned based upon a specified performance period (for
example, an Annual Short Term Incentive Award), where a Distribution Election
Form is submitted in the first year of eligibility but after the beginning of
the service period, the Distribution Election Form will apply to the portion of
the compensation equal to the total amount of the compensation for the service
period multiplied by the ratio of the number of days remaining in the
performance period after the Distribution Election Form is submitted over the
total number of days in the performance period.

 

-7-



--------------------------------------------------------------------------------

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, shall be made by timely delivering to the
Committee, in accordance with its rules and procedures, before the end of the
Plan Year preceding the Plan Year for which the election is made, a new
election. If no such election is timely delivered for a Plan Year, the Annual
Deferral Amount shall be zero for that Plan Year.

 

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
Short Term Incentive Award portion of the Annual Deferral Amount shall be
withheld at the time the Annual Short Term Incentive Award is or otherwise would
be paid to the Participant, whether or not this occurs during the Plan Year
itself.

 

3.5 Annual Employer Matching Amount. A Participant’s Annual Employer Matching
Amount for any Plan Year shall be equal to 75% (100% for a Participant whose
employment or reemployment date with any Employer is on or after January 1,
2006) of the Participant’s Annual Deferral Amount for the immediately prior Plan
Year, up to an amount that does not exceed 6% of the Participant’s Base Annual
Salary and Annual Short Term Incentive Award for the prior Plan Year, reduced by
the amount of any matching contributions made to the 401(k) Plan on his or her
behalf for such prior Plan Year of the 401(k) Plan, assuming that the
Participant had contributed the maximum amount permitted to the 401(k) Plan
under the provisions of Code Sections 402(g) and 401(a)(17).

If a Participant is not employed by an Employer as of the last business day of a
Plan Year, the Annual Employer Matching Amount for such Plan Year shall be zero.

 

3.6 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account and Employer Matching Account.

 

3.7 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3(a) above, shall
elect one or more Measurement Fund(s) (as described in Section 3.7(c) below) to
be used to determine the additional amounts to be credited to his or her Account
Balance for the first day in which the Participant commences participation in
the Plan and continuing thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Commencing with the first business day that follows the Participant’s
commencement of participation in the Plan and continuing thereafter for each
subsequent business day in which the Participant participates in the Plan, the
Participant may (but is not required to) elect, in the form and manner that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the additional amounts to be credited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply to the next business day
and continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.

 

-8-



--------------------------------------------------------------------------------

  (b) Proportionate Allocation. In making any election described in
Section 3.7(a) above, the Participant shall specify in increments of one
percentage point (1%), the percentage of his or her Account Balance to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Account Balance).

 

  (c) Measurement Funds. The Participant may elect one or more measurement
funds, based on certain mutual funds (the “Measurement Funds”) listed on Exhibit
1 hereof, incorporated herein by this reference, for the purpose of crediting
additional amounts to his or her Account Balance; provided, however, that the
Committee must always select as a Measurement Fund the Company Stock Fund
(described as a mutual fund 100% invested in Stock, with all dividends deemed
invested in additional shares of Stock. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund; provided,
however, that the Committee may never discontinue or delete the Company Stock
Fund. Each such action will take effect as of the first day of the calendar
quarter that follows by thirty (30) days the day on which the Committee gives
Participants advance written notice of such change.

 

  (d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant, as determined by the Committee in its sole discretion, as though
(i) a Participant’s Account Balance were invested in the Measurement Fund(s)
selected by the Participant, in the percentages applicable to such day, as of
the close of business on such date; (ii) the portion of the Annual Deferral
Amount that was actually deferred during any day were invested in the
Measurement Fund(s) selected by the Participant, in the percentages applicable
to such day, no later than the close of business on the business day after the
day on which such amounts are actually deferred from the Participant’s Base
Annual Salary through reductions in his or her payroll, at the closing price on
such date; and (iii) any distribution made to a Participant that decreases such
Participant’s Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such day, no earlier than one business day
prior to the distribution, at the closing price on such date. The Participant’s
Annual Employer Matching Amount shall be credited to his or her Employer
Matching Account as of the close of business on the last business day of the
Plan Year to which it relates.

 

-9-



--------------------------------------------------------------------------------

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Employer or the Trust; the
Participant shall at all times remain an unsecured creditor of the Employer.

 

3.8 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. Unless otherwise previously withheld, for each
Plan Year in which an Annual Deferral Amount is being withheld from a
Participant, the Participant’s Employer(s) shall withhold from that portion of
the Participant’s Base Annual Salary and/or Annual Short Term Incentive Award
that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.8.

 

  (b) Employer Matching Amounts. The Participant’s Employer(s) shall withhold
from the Participant’s Base Annual Salary and/or Annual Short Term Incentive
Award that is not deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes. If necessary, the
Committee may reduce the vested portion of the Participant’s Employer Matching
Account in order to comply with this Section 3.8.

 

3.9 Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4.

PAYOUT AT A SPECIFIED TIME

 

4.1 Payout at a Specified Time.

 

  (a) Distribution Election. A Participant in connection with his or her
commencement of participation in the Plan shall irrevocably elect in a
Distribution Election Form to receive a future “Payout at a Specified Time” of
his or her Account Balance from the Plan. The Payout at a Specified Time shall
be made or commenced at the time elected by the Participant and shall be
distributed in a lump sum or pursuant to a Monthly Installment Method of 60, 120
or 180 months or an Annual Installment Method of five, ten or fifteen years, as
elected by the Participant. The Participant shall make such elections when he or
she submits his or her first irrevocable deferral election as described in
Section 3.3(a). If a Participant does not make any such form of payment election
with respect to the Payout at a Specified Time, then such benefit shall be paid
in a lump sum.

 

-10-



--------------------------------------------------------------------------------

  (b) Delay or Change of Distribution. A Participant may amend his or her
Distribution Election Form to delay a Payout at a Specified Time or to change
the form of payment by submitting a new Distribution Election Form in accordance
with the Committee’s rules and procedures, provided that: (i) the amended
Distribution Election Form is submitted at least one year prior to the date on
which the first payment of the Payout at a Specified Time would have otherwise
become payable; and (ii) the amended Distribution Election Form will result in a
delay of the Participant’s receipt of such benefit by at least five additional
years.

 

4.2 Other Benefits Take Precedence Over Payout at a Specified Time. Should an
event occur that triggers a benefit under Article 5 or 6, an Account Balance
that is subject to a Payout at a Specified Time election under Section 4.1 shall
not be paid at the time elected by the Participant under Section 4.1 but shall
be paid at the time set forth under the other applicable Article.

ARTICLE 5.

BENEFIT AT TERMINATION OF EMPLOYMENT

 

5.1 Benefit At Termination of Employment. A Participant who experiences a
Separation from Service for reasons other than death shall receive, as a
Termination Benefit, his or her Account Balance unless the Participant’s Account
Balance is subject to a Payout at a Specified Time election that requires
payments to be made or commenced prior to the Participant’s Separation from
Service.

 

5.2 Payment of Termination Benefit. A Participant in connection with his or her
commencement of participation in the Plan, may elect on a Distribution Election
Form to receive a Termination Benefit in a lump sum or pursuant to a Monthly
Installment Method of 60, 120 or 180 months or an Annual Installment Method of
five, ten or fifteen years. The Participant shall elect the payment form when he
or she submits his or her first irrevocable deferral election as described in
Section 3.3(a). If a Participant does not make any election with respect to the
payment of the Termination Benefit, then such benefit shall be paid in a lump
sum. A Termination Benefit shall be paid, or installment payments shall
commence, upon the Participant’s Separation from Service, except that the
payment of a Termination Benefit to a Participant who is a “specified person”
shall not be paid or commence prior to a date that is six (6) months after the
date of his or her Separation from Service. A Participant is a “specified
person” if he is a key employee under Code Sections 416(i)(1)(A)(i), (ii) or
(iii) at any time during the 12 month period ending on a “specified employee
identification date.” If the Participant is a key employee on such a date, he
will be treated as a key employee for the entire 12 month period beginning on
the “specified employee effective date.” For purposes of this Section 5.2, the
“specified employee identification date” is December 31 and the “specified
employee effective date” is the following April 1. The accumulated value of
deferred payments (including accumulated earnings) will be paid to an Employee
who is a specified person in a single sum at the beginning of the seventh
calendar month after the date of his Separation from Service.

 

-11-



--------------------------------------------------------------------------------

Termination Benefits shall commence or be paid as soon as reasonably practicable
following the payment date specified in this Section 5.2, but in no event later
than 90 days from such date. A Participant may amend his or her Distribution
Election Form to change the payment form by submitting a new Distribution
Election Form in accordance with the Committee’s rules and procedures, provided
that: (i) unless the Participant’s Separation from Service is due to Disability,
the amended Distribution Election Form is submitted at least one year prior to
the date on which such benefit would have otherwise become payable; and (ii) the
amended Distribution Election Form will result in a delay of the Participant’s
receipt of such benefit by at least five additional years.

 

5.3 Death Prior to Complete Payment of Termination Benefit. If a Participant
dies after his or her Termination Benefit commences, but before it is paid in
full, the Participant’s unpaid Termination Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived.

ARTICLE 6.

PRE-TERMINATION SURVIVOR BENEFIT

 

6.1 Pre-Termination Survivor Benefit. The Participant’s Beneficiary shall
receive a Pre-Termination Survivor Benefit equal to the Participant’s Account
Balance if the Participant dies before he or she commences receiving his or her
Termination Benefit.

 

6.2 Payment of Pre-Termination Survivor Benefit. A Participant, in connection
with his or her commencement of participation in the Plan, shall elect on a
Survivor Benefit Payment Election Form whether the Pre-Termination Survivor
Benefit shall be received by his or her Beneficiary in a lump sum or pursuant to
a Monthly Installment Method of 60, 120 or 180 months or Annual Installment
Method of five, ten or fifteen years. The Participant shall elect the payment
form when he or she submits his or her first irrevocable deferral election as
described in Section 3.3(a). If a Participant does not make any election with
respect to the payment of the Pre-Termination Survivor Benefit, then such
benefit shall be paid in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, as soon as reasonably practicable following
the Participant’s death, but in no event later than 90 days from such date. A
Participant may amend his or her Survivor Benefit Payment Election Form to
change the payment form of a Pre-Termination Survivor Benefit by submitting a
new Survivor Benefit Payment Election Form in accordance with the Committee’s
rules and procedures, provided that the amended Survivor Benefit Payment
Election Form is not effective for 12 months after it is submitted.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 7.

BENEFICIARY DESIGNATION

 

7.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

7.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 

7.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

7.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

7.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

-13-



--------------------------------------------------------------------------------

7.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s deferral election shall terminate upon such full payment
of benefits.

ARTICLE 8.

TERMINATION, AMENDMENT OR MODIFICATION

 

8.1 Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees, by action of its governing body. In addition, the
Compensation and Organization Committee of the Company may terminate the Plan
with respect to any Employer. Upon the termination of the Plan with respect to
any Employer, the deferral elections of the affected Participants who are
employed by that Employer shall terminate and their Account Balances, determined
as if they had experienced a Separation from Service for reasons other than
death on the date of Plan termination, shall be paid to the Participants in a
lump sum as soon as reasonably practicable following the Plan termination in
accordance with Code Section 409A. The termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination.

 

8.2 Amendment. Any Employer may, at any time, amend or modify the Plan in whole
or in part with respect to that Employer by the action of its board of
directors. In addition, the Compensation and Organization Committee of the
Company may amend the Plan with respect to any Employer. Provided, however,
that: (i) no amendment or modification shall be effective to decrease or
restrict the value of a Participant’s Account Balance in existence at the time
the amendment or modification is made, calculated as if the Participant had
experienced a Separation from Service for reasons other than death as of the
effective date of the amendment or modification, and (ii) no amendment or
modification of this Section 8.2 or Section 9.2 of the Plan shall be effective.
The amendment or modification of the Plan shall not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification.

 

8.3 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, or 6 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s deferral election shall terminate.

 

-14-



--------------------------------------------------------------------------------

ARTICLE 9.

ADMINISTRATION

 

9.1 Duties. Except as otherwise provided in this Article 9, this Plan shall be
administered by the Administrator. The Administrator shall also have the
discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the Plan. When making a determination or
calculation, the Administrator shall be entitled to rely on information
furnished by a Participant or the Employer.

 

9.2 Administration Upon Change In Control. For purposes of this Plan, the
Committee shall be the “Administrator” at all times prior to the occurrence of a
Change in Control. Upon and after the occurrence of a Change in Control, the
“Administrator” shall be an independent third party selected by the Trustee and
approved by the individual who, immediately prior to such event, was the
Company’s Chief Executive Officer or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”). The Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator or all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Disability, death or other Separation from Service of the
Participants, and such other pertinent information as the Administrator may
reasonably require. Upon and after a Change in Control, the Administrator may be
terminated (and a replacement appointed) by the Trustee only with the approval
of the Ex-CEO. Upon and after a Change in Control, the Administrator may not be
terminated by the Company.

 

9.3 Agents. In the administration of this Plan, the Administrator may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to any Employer.

 

9.4 Binding Effect of Decisions. Subject to Article 11 below, the decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

9.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Committee against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee.

 

-15-



--------------------------------------------------------------------------------

9.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the compensation of its Participants, the date and
circumstances of the death or other Separation from Service of its Participants,
and such other pertinent information as the Committee and/or Administrator may
reasonably require.

ARTICLE 10.

OTHER BENEFITS AND AGREEMENTS

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.

ARTICLE 11.

CLAIMS PROCEDURES

 

11.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Administrator a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

11.2 Notification of Decision. The Administrator shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

-16-



--------------------------------------------------------------------------------

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 11.3
below.

 

11.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Administrator that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Administrator a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Administrator, in its sole discretion,
may grant.

 

11.4 Decision on Review. The Administrator shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Administrator’s decision must be
rendered within 120 days after such date. Such decision must be written in a
manner calculated to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Administrator deems relevant.

 

11.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 11 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 12.

TRUST

 

12.1 Establishment of the Trust. The Company shall establish the Trust, and each
Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts and Annual Employer Matching Amounts for such
Employer’s Participants for all periods prior to the transfer, as well as any
debits and credits to the Participants’ Account Balances for all periods prior
to the transfer, taking into consideration the value of the assets in the trust
at the time of the transfer.

 

-17-



--------------------------------------------------------------------------------

12.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Participant’s deferral elections and Distribution Election Form shall govern
the rights of a Participant to receive distributions pursuant to the Plan. The
provisions of the Trust shall govern the rights of the Employers, Participants
and the creditors of the Employers to the assets transferred to the Trust. Each
Employer shall at all times remain liable to carry out its obligations under the
Plan.

 

12.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 13.

MISCELLANEOUS

 

13.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

13.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

13.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be determined only by the Plan and the Participant’s deferral elections
and Distribution Election Form. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her deferral elections and Distribution Election Form.

 

13.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

-18-



--------------------------------------------------------------------------------

13.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer as
an Employee or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

 

13.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary.

 

13.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

13.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

13.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Washington without regard to its conflicts of laws principles.

 

-19-



--------------------------------------------------------------------------------

13.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

BPAC c/o Vice President – Human Resources Avista Corporation 1411 East Mission
Spokane, Washington 99220

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

13.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

13.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

13.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

13.14 Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

13.15 Payment On Earlier Payment Date. Payment(s) under the Plan may be made or
commenced earlier than the payment date specified in Articles 4 through 6, as
applicable, in order to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)), to pay Federal Insurance Contributions Act (FICA) taxes
imposed under Code Sections 3101, 3121(a) and 3121(v)(2), as applicable, to pay
income tax at source on wages imposed under Code Section 3401 (or the
corresponding withholding provisions of applicable state, local or foreign tax
laws) as a result of the payment of FICA taxes, to pay the additional income tax
at source on wages attributable to the pyramiding Code Section 3401 wages and
taxes, or to pay an amount that is required to be included in income as a result
of a failure of the Plan to comply with the requirements of Code Section 409A.

 

-20-



--------------------------------------------------------------------------------

TO EVIDENCE THE ADOPTION OF THIS PLAN, this document has been executed on behalf
of the Company by a member of the Compensation and Organization Committee of the
Company on this      day of             , 2011.

 

AVISTA CORPORATION COMPENSATION AND
ORGANIZATION COMMITTEE By:  

 

Title:  

 

 

-21-